Case 1:17-cv-01026-LJV-HBS Document 45-2 Filed 02/26/20 Page 1 of 30
      Case
      Case 1:17-cv-01026-LJV-HBS
           1:17-cv-01026-LJV-HBS Document
                                 Document 45-2
                                          29-1 Filed
                                               Filed 02/26/20
                                                     06/11/19 Page
                                                              Page 2
                                                                   1 of
                                                                     of 30
                                                                        29




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

ASHLEY OSUCHA
                                      Plaintiff,
                                                     DECLARATION
vs.

ALDEN STATE BANK,                                    Civ. No.: 1:17-CV-01026-LJV-HBS
RICHARD D. KOELBL,
JOHN KOELBL
                              Defendants.
_________________________________________

               JOSEPHINE A. GRECO, Esq., declares under the penalty of perjury under the laws

of the United States of America that the following is true and correct:

       1.      I am a member of the law firm of Greco Trapp, PLLC, attorneys for Plaintiff,

Ashley Osucha (hereinafter “Plaintiff”) in the above action. As such, I am familiar with the

factual and procedural history of this action, and this Declaration is based upon that knowledge.

       2.      I make this Declaration in support of Plaintiff’s motion pursuant to FED. R. CIV. P.

37(a) seeking and Order compelling Defendants, Alden State Bank, Richard D. Koelbl, and John

Koelbl (collectively “Defendants”), to respond fully to Plaintiff’s First Request for Production of

Documents to Defendants and to Plaintiff’s First Set of Interrogatories Directed to Defendants.

                                           Background

       3.      On or about October 2, 2018, Plaintiff served Plaintiff’s First Request for

Production of Documents to Defendants and Plaintiff’s First Set of Interrogatories Directed to

Defendants. True and correct copies are attached hereto as Exhibits A and B, respectively.

       4.      On or about December 3, 2018, Defendants served Defendants’ Responses to

Plaintiff’s First Request for Production of Documents and Defendants’ Responses to Plaintiff’s
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 3
                                                                  2 of
                                                                    of 30
                                                                       29



First Set of Interrogatories. True and correct copies are attached hereto without documents as

Exhibits C and D, respectively.

       5.      However, Defendants’ Responses to Plaintiff’s First Request for Production of

Documents included over 2,300 pages of documents with no Bates stamping. At Plaintiff’s

request, Defendants, on or about December 12, 2018, served a First Amendment to Defendants’

Responses to Plaintiff’s First Request for Production of Documents, which placed Bates stamping

on Defendants’ document production. A true and correct copy is attached without documents as

Exhibit E.

       6.      Plaintiff reviewed Defendants’ First Amendment to Defendants’ Responses to

Plaintiff’s First Request for Production of Documents and Defendants’ Responses to Plaintiff’s

First Set of Interrogatories and determined they were substantially incomplete and that Defendants

had withheld numerous documents without legal basis.

       7.      In a good faith effort to resolve these issues, on February 26, 2019, Plaintiff wrote

to Defendants and requested full and complete responses to Plaintiff’s First Request for Production

of Documents to Defendants and Plaintiff’s First Set of Interrogatories Directed to Defendants.

A true and correct copy of Plaintiff’s good faith letter is attached as Exhibit F. Plaintiff’s good

faith letter provided detailed legal and factual support regarding her position on each discrete issue.

       8.      In a letter dated April 1, 2019, Defendants responded to Plaintiff’s good faith letter

with respect to Plaintiff’s First Set of Interrogatories Directed to Defendants only. A true and

correct copy of Defendants’ letter is attached as Exhibit G.

       9.      In a letter dated May 1, 2019, Defendants responded to Plaintiff’s good faith letter

with respect to Plaintiff’s First Request for Production of Documents to Defendants, producing

very limited additional documents. A true and correct copy of Defendants’ letter is attached



                                                  2
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 4
                                                                  3 of
                                                                    of 30
                                                                       29



without documents as Exhibit H.

       10.     With a letter dated May 31, 2019, Defendants supplemented their response and

provided some additional documents as well as an affidavit from Hilde Neubauer, Esq., Alden

State Bank’s Vice President/Compliance Officer/General Counsel, swearing that Defendants had

no documents or further documents responsive to a number of Plaintiff’s requests (hereinafter

“Neubauer Affidavit”). True and correct copies are attached without documents as Exhibits I

and J, respectively. Defendants did not provide an affidavit from either individually-named

defendant, i.e., Richard D. Koelbl and John Koelbl.

                     Defendants’ Frequent Objections are Without Merit

       11.     Defendants, in failing to fully respond to most requests made in Plaintiff’s First

Request for Production of Documents to Defendants, regularly raised the same baseless objections.

Additionally, in violation of FED. R. CIV. P. 34(b)(2)(C), none of Defendants’ objections “state

whether any responsive materials are being withheld on the basis of that objection.”

       12.     In response to Plaintiff’s Request Nos. 1, 3, 4, 7, 8, 9, 15, 18, 22, 27, 28, 29, 30, 31,

34, 35, 36, 37, 38, 39, 40, 41, 42, 44, 45, 46, 48, 49, 50, and 52, Defendants raised boilerplate

objections, without elaboration or explanation, that Plaintiff’s requests are excessively broad,

overreaching, unduly burdensome, and seeking irrelevant documents. Defendants’ objections on

these grounds are without basis and are simple, boilerplate objections, with no specificity to the

particular documents sought. These objections should be rejected because generalized objections

that discovery requests are vague, overly broad, or unduly burdensome are not acceptable, and are

insufficient to resist production.   Moreover, Defendants cannot resist production simply by

contending that compliance would be burdensome; Defendants have stated no specific or particular

burden with respect to any of Plaintiff’s requests. Additionally, Plaintiff’s requests have a proper



                                                  3
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 5
                                                                  4 of
                                                                    of 30
                                                                       29



temporal scope that reflects Plaintiff’s investigation that determined that individually-named

defendants, Richard D. Koelbl and John Koelbl, had sexually harassed multiple women over an

extensive period of time while they held executive, decision-making positions at Alden State Bank.

See Memorandum of Law at 3.

       13.     In response to Plaintiff’s Request Nos. 4, 18, 19, 22, 24, 25, 35, 37, 38, 39, 40, 41,

42, 44, 45, 46, and 50, Defendants raised objections that Plaintiff’s requests seek confidential

and/or proprietary information. Defendants’ objections are without merit, given that the Court

has approved the parties’ confidentiality agreement. See Dkt. 25. Additionally, Defendants have

made no showing that any of the documents that Plaintiff seeks—which are nothing more than

run-of-the-mill employee benefit records or documents directly at issue in this litigation—are

proprietary under the Second Circuit’s six-factor test. The relevant factors being:

               (1) the extent to which the information is known outside of the
               business; (2) the extent to which it is known by employees and
               others involved in the business; (3) the extent of measures taken by
               the business to guard the secrecy of the information; (4) the value of
               the information to the business and its competitors; (5) the amount
               of effort or money expended by the business in developing the
               information; (6) the ease or difficulty with which the information
               could be properly acquired or duplicated by others.

Even assuming that records fell within the scope of “proprietary,” Defendants still fail to

demonstrate that the records are immune from production, given that the party seeking to resist

disclosure must show that disclosure would trigger a “clearly defined and very serious” harm. See

Memorandum of Law at 3-4.

   Plaintiff Intends to Seek a Destruction of Evidence Inference Based on Defendants’
  Representation That Neither Alden State Bank nor Counsel has Documents Related to
                             Alden State Bank’s Investigation

       14.     Defendants’ investigation into Alden State Bank employees’ complaints of

discrimination and hostile work environment are integral to Plaintiff’s claims of discrimination,


                                                 4
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 6
                                                                  5 of
                                                                    of 30
                                                                       29



hostile work environment, and retaliation, and an employment discrimination plaintiff is entitled

to production of documents related to her own and others’ complaints. See Memorandum of Law

at 4-7. Defendants’ investigation is especially relevant here, where Plaintiff’s complaints initiated

the investigation, and Plaintiff’s allegations involve Richard D. Koelbl and John Koelbl—both

individually-named defendants—who, at the time, held the two highest-level executive positions

at Alden State Bank.

       15.     All documents related to Defendants’ investigation are relevant and discoverable,

and Defendants have no basis to claim attorney-client or work product privileges with respect to

investigation-related documents, including those generated in conjunction with or by Hodgson

Russ, LLP.    First, Defendants’ Answer put the reasonableness of Defendants’ investigation

directly at issue in this litigation by raising the Faragher/Ellerth affirmative defense (see Dkt. 9 ¶

44); thus, Defendants waived any work product protection or attorney-client privilege with respect

to outside counsel’s investigation of employees’ claims. See Memorandum of Law at 4-7.

Second, insofar as any law firm or entity acted in a fact-gathering capacity in conducting an

investigation on Defendants’ behalf, any and all documents related to the fact investigation and its

outcome are not protected by attorney-client privilege. Additionally, Defendants cannot object to

production by contending that documents are not in their physical possession, when the responsive

documents are in possession of their attorneys. It is undisputed that documents held by counsel

are in the possession, custody, and control of the client(s). And it is improper for Defendants to

attempt to claim privilege with respect to nonprivileged documents solely by placing the

documents in the physical possession of outside counsel. See Memorandum of Law at 4-7.

       16.     However, Defendants have taken the position with respect to Request Nos. 3, 7, 18,

19, 21, 22, 23, 25, 26, 36, 47, 48, 52, and 55-89 that neither Defendants nor any law firm that



                                                  5
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 7
                                                                  6 of
                                                                    of 30
                                                                       29



participated in Defendants’ personnel investigation has “any documentation of its investigation of

complaints relating to discrimination/harassment by employees of the bank.” Defendants, in

violation of Local Rule 26(d), have not indicated whether they have withheld documents on the

basis of any privilege. Moreover, Plaintiff knows that investigation-related documents exist, as

Plaintiff, herself, was interviewed during the investigation, and notes were taken. See generally

Osucha Aff. Additionally, Carolyn Sue Aldinger, Alden State Bank’s Vice President/Branch

Administrator/Human Resources/Security Officer at the time of the investigation, has sworn in an

affidavit that investigation-related documents exist. This affidavit is publically filed in a separate

matter and is attached hereto as Exhibit K for the Court’s convenience. See Dkt. 21-14, 1:17-cv-

01024-GWC (W.D.N.Y. filed May 30, 2019) (hereinafter “Aldinger Aff.”).

       17.     Specifically, when Defendants became aware of complaints of discrimination,

harassment, and hostile work environment made by Plaintiff and Kaitlyn Chadbourne, Hilde

Neubauer, Esq., Alden State Bank’s Vice President/Compliance Officer/General Counsel,

contacted Hodgson Russ, LLP, to assist Alden State Bank in conducting an investigation into these

complaints. Hodgson Russ, LLP, is Alden State Bank’s long-time law firm and has significant

connections with Alden State Bank. Hodgson Russ, LLP, has been representing Alden State Bank

since at least the early 1990s. Christian G. Koelbl, III, who is the brother of individually-named

defendants Richard D. Koelbl and John Koelbl, was a partner at Hodgson Russ, LLP, for many

years. Hilde Neubauer, Esq., was employed at Hodgson Russ, LLP, just prior to her beginning

employment at Alden State Bank in 1996 as Compliance Officer and In House Attorney. Further,

since Hilde Neubauer and Carolyn Sue Aldinger became Executive Officers, Vice

President/Compliance Officer/General Counsel and Vice President/Branch Administrator/Human

Resources/Security Officer respectively, in approximately 2004, Hodgson Russ, LLP, has been



                                                  6
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 8
                                                                  7 of
                                                                    of 30
                                                                       29



outside counsel for Alden State Bank. See Aldinger Aff. ¶¶ 5-6 (Exhibit K).

       18.    On or about August 13, 2015, Plaintiff met with Carolyn Sue Aldinger about

Plaintiff’s complaints about Defendants’ discrimination, harassment, and hostile work

environment. Carolyn Sue Aldinger took notes during this interview; however, the documents

that Defendants have provided do not contain these notes. See Osucha Aff. ¶ 5. Additionally,

Carolyn Sue Aldinger prepared a typed summary of her interview of Plaintiff and gave a copy of

the interview summary to Hilde Neubauer, Esq., Vice President/Compliance Officer/General

Counsel. See Aldinger Aff. ¶ 7 (Exhibit K). However, the documents that Defendants have

provided do not contain this interview summary.

       19.    Also on or about August 13, 2015, Carolyn Sue Aldinger met separately with

Kaitlyn Chadbourne concerning her complaints about Defendants’ discrimination, harassment,

and hostile work environment. Carolyn Sue Aldinger prepared a typed summary of this interview

and gave a copy of the summary to Hilde Neubauer, Esq., Vice President/Compliance

Officer/General Counsel. See Osucha Aff. ¶ 6; Aldinger Aff. ¶ 7 (Exhibit K). A copy of Carolyn

Sue Aldinger’s interview notes provided to Hilde Neubauer, Esq., have been publically filed in a

separate matter and are attached hereto as Exhibit L for the Court’s convenience. See Dkt. 21-

13, 1:17-cv-01024-GWC (W.D.N.Y. filed May 30, 2019).             However, the documents that

Defendants have provided do not contain this interview summary.

       20.    Then, when Hodgson Russ, LLP, became involved in the investigation, Emina

Poricanin, Esq., a Hodgson Russ, LLP, attorney, together with Hilde Neubauer, Esq., Vice

President/Compliance Officer/General Counsel, conducted employee interviews on August 20,

2015 of Colleen Pautler, Judith Wiltberger, Robin Maier, Laurie Bradley, and Carolyn Sue

Aldinger. See Aldinger Aff. ¶ 8 (Exhibit K); Osucha Aff. ¶ 12.



                                               7
     Case
     Case 1:17-cv-01026-LJV-HBS
          1:17-cv-01026-LJV-HBS Document
                                Document 45-2
                                         29-1 Filed
                                              Filed 02/26/20
                                                    06/11/19 Page
                                                             Page 9
                                                                  8 of
                                                                    of 30
                                                                       29



       21.     During Emina Poricanin, Esq.,’s interview of Carolyn Sue Aldinger, she

(Poricanin) took hand-written interview notes. See Aldinger Aff. ¶ 9 (Exhibit K). However, the

documents that Defendants have provided do not contain any interview notes. In fact, Defendants

have also not produced any interview notes or other documents concerning any of the employees

who were interviewed on August 20, 2015.

       22.     Soon thereafter, Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney, and,

conducted employee interviews of Plaintiff and Kaitlyn Chadbourne at another location in Alden.

See Osucha Aff. ¶¶ 13-14; Aldinger Aff. ¶ 8 (Exhibit K). Emina Poricanin, Esq., took hand-

written notes during Plaintiff’s interview. See Osucha Aff. ¶ 14. In fact, Plaintiff had to keep

stopping so she could keep up with her notes. See id. However, the documents that Defendants

have provided do not contain any interview notes or other documents concerning the employees

who were interviewed on August 21, 2015.

       23.     On August 25, 2015, Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney,

conducted employee interviews of alleged discriminators and harassers, John D. Koelbl and

Richard Koelbl. Defendants have also not produced any interview notes or other documents

concerning the investigation of the alleged discriminators and harassers, John D. Koelbl and

Richard Koelbl, individually-named defendants in this matter. See Osucha Aff. ¶ 15; Aldinger

Aff. ¶ 10 (Exhibit K).

       24.     On August 28, 2015, Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney, met

with Plaintiff. See Osucha Aff. ¶ 16. However, the documents that Defendants have provided

do not contain these interview notes.

       25.     Also on August 28, 2015, Carolyn Sue Aldinger met separately with Emina

Poricanin, Esq., a Hodgson Russ, LLP, attorney, and Hilde Neubauer, Esq., Vice



                                               8
    Case
    Case1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document45-2
                                        29-1 Filed
                                             Filed02/26/20
                                                   06/11/19 Page
                                                            Page10 of29
                                                                 9 of 30




President/Compliance Officer/General Counsel, and expressed her (Aldinger’s) desire to interview

Jaimie Hey and Julie Osucha, as Carolyn Sue Aldinger was concerned that Defendants’

investigation had not interviewed Jaimie Hey and Julie Osucha, employees who were named as

witnesses and victims of discrimination, harassment, and hostile work environment in complaints

made by Plaintiff and Kaitlyn Chadbourne. Defendants have not produced any interview notes

or other documents concerning these meetings. See Aldinger Aff. ¶ 11 (Exhibit K).

       26.    Later, on August 28, 2015, Carolyn Sue Aldinger interviewed Alden State Bank

employees Jaimie Hey and Julie Osucha, who were named in Plaintiff’s and/or Kaitlyn

Chadbourne’s complaints as victims and witnesses concerning their complaints and knowledge of

discrimination, harassment, and hostile work environment. Carolyn Sue Aldinger prepared a

memorandum concerning these interviews, and she provided it to Hilde Neubauer, Esq., Vice

President/Compliance Officer/General Counsel, on September 9, 2015. Defendants have not

produced this memorandum. See Aldinger Aff. ¶ 12 (Exhibit K); Osucha Aff. ¶ 17.

       27.    On September 3, 2015, Carolyn Sue Aldinger again interviewed Jaimie Hey, who

requested to file a complaint regarding Defendants’ discrimination, harassment, and hostile work

environment. Carolyn Sue Aldinger prepared a complaint on her (Hey’s) behalf and provided this

complaint to Hilde Neubauer, Esq., Vice President/Compliance Officer/General Counsel. A copy

of this complaint appears in Exhibit M; however, the documents that Defendants have provided

do not contain this complaint. See Aldinger Aff. ¶ 13 (Exhibit K); Osucha Aff. ¶ 18. Around a

week later, Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney, interviewed Jaimie Hey.

Jaimie Hey said that the interview with Emina Poricanin, Esq., was very short, and Emina

Poricanin, Esq., seemed disinterested. Osucha Aff. ¶ 19.

       28.    On September 11, 2015, Carolyn Sue Aldinger was called into a meeting at which



                                               9
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 11
                                                                 10 of
                                                                    of 30
                                                                       29



both Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney, and Hilde Neubauer, Esq., Vice

President/Compliance Officer/General Counsel, told her that she should not have interviewed

Jaimie Hey and Julie Osucha. Carolyn Sue Aldinger also prepared a memorandum to Hilde

Neubauer, Esq., Vice President/Compliance Officer/General Counsel, on September 11, 2015

concerning Jaimie Hey and Julie Osucha’s interviews and Jaimie Hey’s formal complaint. See

Aldinger Aff. ¶ 14 (Exhibit K). A copy of this memorandum appears in Exhibit M; however, the

documents that Defendants have provided do not contain this memorandum.

       29.       Thus, Defendants’ document production is incomplete with respect to documents

related to their investigation into Plaintiff’s and other employees’ complaints of discrimination,

harassment, and hostile work environment, and Defendants are incorrect in representing that

neither they nor counsel have any such documents. Defendants were on notice of their duty to

preserve these investigation-related documents, especially given the scope and severity of the

allegations against individually-named defendants, Richard D. Koelbl and John Koelbl, who, at

the time, held the two highest-level executive positions at Alden State Bank. If, even after

resolution of the parties’ discovery disputes, Defendants’ position is that no documents related to

its investigation exist, Plaintiff will require an affidavit from both Hodgson Russ, LLP, and Alden

State Bank stating whether documents were created during the investigation and, if they were,

when and under what circumstances those documents were destroyed. See Memorandum of Law

at 4-7, 16-17.

       30.       Defendants Have Failed to Respond Fully to the Following of Plaintiff’s

Document Requests. Specifically:

                         Request No. 1 (see Memorandum of Law at 7-9)

      Request No. 1 requested personnel documents, including all performance and wage related
documents, of employees who participated in decisions with respect to Plaintiff’s compensation


                                                10
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 12
                                                                 11 of
                                                                    of 30
                                                                       29



and raises; sexually harassed Plaintiff and created a hostile work environment; witnessed illegal
harassment, hostile work environment, and discrimination but failed to act; were subjected to
and/or made complaints about Defendants’ discrimination, harassment, and retaliation; received
preferential treatment not provided to similarly situated female employees; and other employees
directly relevant to Plaintiff’s claims and/or Defendants’ defenses. However, Defendants
provided only six of the 29 personnel records, namely those of Richard Koelbl; John Koelbl;
Steven Woodard; Hilde Neubauer; Carolyn Sue Aldinger; and Ashley Osucha, and these records
and documents were incomplete.

        Under FED. R. CIV. P. 26(b)(1), the general rule is that, in the context of employment
discrimination cases, courts favor liberal civil discovery rules, and plaintiffs are entitled to
personnel documents of employees who are all evaluated by the same decision-maker. Here,
Plaintiff is entitled to the 23 personnel records that Defendants have not produced because she has
shown an objectively identifiable basis for comparability, i.e., Richard Koelbl was the ultimate
decision-maker concerning their terms and conditions of employment. In addition to meeting the
discovery standard of “similarly situated,” Plaintiff requested only the personnel records
specifically relevant to the claims and defenses in this matter, thus demonstrating Plaintiff’s
entitlement to these records under FED. R. CIV. P. 26(b)(1). For example:

        Defendants must produce personnel records of all other employees who, like Plaintiff,
suffered discrimination, harassment, and/or hostile work environment on the basis of sex, along
with the personnel records of relevant male harassers and comparators, including but not limited
to: Jaimie Hey (Compl. ¶¶ 32, 34, 46, 55-56); Kaitlyn Chadbourne (Compl. ¶ 52); Julie Osucha
(Compl. ¶ 55); Megan Bippert; Dawn Shimweg; Teresa Miranda; Heather Zuppelli; Diane Setlock;
Nicole Aldinger; Shawn Gillen; Katherine Koelbl; Noel Smithers; Danielle Wagner; Robert
Englehart; Christopher Gust; Jesse Jerge; Tracy McMaster (Compl. ¶ 13); Robin Maier (Compl.
¶¶ 28, 40); Colleen Pautler (Compl. ¶¶ 13, 47-48, 61); Sylvia Sweet (Compl. ¶¶ 13, 23); and
Patricia Aldridge (Compl. ¶ 13). Defendants must also produce personnel records of Robert
Englehart and Christopher Gust, given that Defendants failed to discipline these employees in
connection with their conduct toward female employees.

        Defendants must produce personnel records of all employees who were similarly situated
except that they were not the victims of sexual harassment and advanced in their careers at Alden
State Bank. These employees’ personnel records will demonstrate Plaintiff’s career path but for
Defendants’ discriminatory actions. These employees include but are not limited to: Colleen
Pautler (Compl. ¶¶ 13, 47-48, 61); Tracy McMaster (Compl. ¶ 13); and Robin Maier (Compl. ¶¶
28, 40).

         Additionally and as noted above, the very few personnel records that Defendants did
produce are incomplete. The records do not include W-2s or Form 1099s. Plaintiff is entitled to
production of W-2s and Form 1099s, because these documents are relevant to calculate Plaintiff’s
damages. The produced records also do not contain employee yearly calendars. The produced
personnel records also contain no training records, performance improvement plans, performance
notations, or discipline records. These documents are especially relevant here, as they would
reflect the outcome of Alden State Bank’s investigation into Plaintiff’s and others’ complaints of
discrimination, harassment, and hostile work environment made against individually-named


                                                11
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 13
                                                                 12 of
                                                                    of 30
                                                                       29



defendants, Richard D. Koelbl and John Koelbl. The produced personnel records also contain no
training documents; the efforts, if any, that Defendants took to train Alden State Bank employees
are plainly relevant and proportional to the allegations in this case. See supra ¶ 12.

                                           Request No. 2

        Request No. 2 sought “[a]ny and all documents referred to, listed, or intended to be
encompassed within the classifications of documents set forth in Defendants’ Rule 26 Initial
Disclosures.” Defendants had no objection to this but claimed, without any specification as to
which documents are responsive to this request, that documents were previously disclosed with
Defendants’ position statement. FED. R. CIV. P. 34(E)(i) requires that Defendants identify and
label the documents that they have disclosed as responsive to this request. See Memorandum of
Law at 16.

                                           Request No. 3

       Request No. 3 sought:

               Any and all documents pertaining to any meetings, discussions,
               encounters, and/or conversations that the Defendants, their agents,
               servants, and/or employees had with respect to Plaintiff, Plaintiff’s
               employment, Plaintiff’s complaints of discrimination, hostile work
               environment, and/or retaliation, including but not limited to
               correspondence, memoranda, notes, complaints, letters, statements,
               meeting minutes, interview notes, investigation notes, investigation
               interview notes, statements of witnesses, findings, determinations,
               and/or and disciplinary letters.

         Upon review, Defendants’ responsive production is substantially incomplete. For
example, the over 500 pages of emails that Defendants have produced contain absolutely no
references to Plaintiff, her employment, or her complaints and are, therefore, wholly unresponsive
to this request. Given the allegations in this matter, it is very unlikely that other emails, including
emails to, from by, and/or between, Richard Koelbl, John Koelbl, Steven Woodard, Hilde
Neubauer, and outside counsel, including Hodgson Russ, LLP, would not have discussed Plaintiff,
her complaints, and her employment. Defendants also failed to produce any documents
concerning Defendants’ investigation into Plaintiff’s and other employees’ complaints. See
Memorandum of Law at 9-12; supra ¶¶ 12, 14-29.

                                           Request No. 4

        Defendants have refused to provide the documents requested relative to employees’ claims
of discrimination, hostile work environment, and/or retaliation except with respect to limited
documents relative to Plaintiff and one relevant email and limited documents relative to Carolyn
Sue Aldinger, which Defendants had provided to the EEOC. It is well settled law that employees’
claims of discrimination, hostile work environment, and/or retaliation during the time requested
are relevant, and Plaintiff is entitled to the requested documents. See Memorandum of Law at 9-


                                                  12
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 14
                                                                 13 of
                                                                    of 30
                                                                       29



12. With respect to Request No. 4’s temporal scope, the time period is appropriate because
Richard D. Koelbl and John Koelbl, named defendants, were bank employees aware of and subject
to these policies regarding illegal harassment, hostile work environment, discrimination, and
retaliation. Thus, Plaintiff is entitled to these documents relative to any employee who made a
claim. Further, with regard to the documents that Defendants did produce with respect to Request
No. 4, Plaintiff notes that Defendants have referenced but failed to produce a “memorandum . . .
that was found following Ms. Aldinger’s termination,” which Defendants allege was on Carolyn
Sue Aldinger’s Iron Key Thumb Drive and contained confidential information. Although a copy
of this memorandum was Alden State Bank’s Exhibit O to the EEOC with respect to Carolyn Sue
Aldinger, Defendants’ production does not contain this relevant and material memorandum. See
supra ¶¶ 12, 13. Additionally, despite Defendants’ May 1, 2019 letter stating that Defendants
would provide an affidavit that Defendants have no further responsive documents, Defendants, as
of the date of this motion, have provided no such affidavit. If Defendants’ position is that they
have no further responsive documents, an affidavit of an officer of Alden State Bank with
knowledge must verify so. See Memorandum of Law at 16-17.

                                          Request No. 5

         Request No. 5 sought documents relating to policy, practice, and/or procedure concerning
who is/was authorized to receive complaints of discrimination, hostile work environment, and/or
retaliation made by Alden State Bank employees. Defendants’ response is improper, as it
references multiple years of Employee Handbooks but fails to specify which portions are
responsive to this request. See FED. R. CIV. P 34. Further, Defendants produced only the 2014-
2018 revisions of the Employee Handbook, despite Plaintiff’s employment with Alden State Bank
beginning in 2008. All Employee Handbooks during Plaintiff’s employment are relevant. See
Memorandum of Law at 12-13. Additionally, despite Defendants’ May 1, 2019 letter stating that
Defendants would provide an affidavit that Defendants have no further responsive documents,
Defendants, as of the date of this motion, have provided no such affidavit. If Defendants’ position
is that they have no further responsive documents, an affidavit of an officer of Alden State Bank
with knowledge must verify so. See Memorandum of Law at 16-17.

                                          Request No. 6

        Defendants produced only documents they submitted to the EEOC and three pages of typed
interview notes prepared by Hilde Neubauer, despite Plaintiff’s Request No. 6 being inclusive of
all tape and video recordings depicting the discrimination, harassment, and retaliation against any
of Defendants’ employees. Plaintiff is aware, however, that after she and Kaitlyn Chadbourne
complained to Alden State Bank about sexual harassment and hostile work environment, Alden
State Bank secured the prior 90 days of recordings from its CCTV security surveillance cameras
and stored the recordings in the computer room. See Aldinger Aff. ¶ 14 (Exhibit K). Regardless,
when Defendants became aware of Plaintiff’s and other employees’ claims of discrimination,
harassment, and hostile work environment, Defendants had an immediate duty to maintain and
preserve video recordings that may have captured acts of illegal harassment, hostile work
environment, and discrimination. See Memorandum of Law at 9-12. Additionally, despite
Defendants’ May 1, 2019 letter stating that Defendants would provide an affidavit that Defendants
have no further responsive documents, Defendants, as of the date of this motion, have provided no


                                                13
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 15
                                                                 14 of
                                                                    of 30
                                                                       29



such affidavit. Instead, Defendants responded only that “[u]pon information and belief, there are
no tape recording or video materials responsive to this demand in the defendants’ possession.” If
Defendants’ position is that they have no further responsive materials, an affidavit of an officer of
Alden State Bank with knowledge must verify so. See Memorandum of Law at 16-17.

                                           Request No. 7

        Request No. 7 sought documents related to any writing constituting any finding,
administrative, and/or judicial finding or decision, including, without intending to limit, any
finding of probable cause or reasonable cause to believe that Defendants discriminated, harassed,
and/or retaliated against any employee on any basis including but not limited to sex, race, and/or
age. Defendants responded only that they are “not in possession of” any “administrative or
judicial” finding or decision. First, the request was for “any finding, administrative or judicial
finding,” not any “administrative or judicial” finding. Second, since Defendants’ counsel
Hodgson Russ, LLP, did investigations on Defendants’ behalf, Hodgson Russ, LLP, may have
possession of requested documents. See supra ¶¶ 12, 14-29. Defendants have not provided an
affidavit that responsive documents are not in their possession or in the possession of any other
entity, including Hodgson Russ, LLP. If Defendants’ position is that they have no responsive
documents, an affidavit of an officer of Alden State Bank with knowledge must verify that there
are no such documents responsive to this demand in Defendants’ possession or the possession of
Hodgson Russ, LLP, or any entity that conducted an investigation. See Memorandum of Law at
16-17.

                                           Request No. 8

         In Request No. 8, Plaintiff sought documents related to employee exit interviews. Exit
interviews are relevant, and the demand is proportional under FED. R. CIV. P. 26, because exit
interviews could contain complaints, claims, or allegations of harassment, discrimination, or
retaliation from employees who (for whatever reason) never made a formal complaint of
discrimination. See supra ¶ 12.

                                           Request No. 9

         With respect to Request No. 9 seeking Defendants’ policies relevant to claims and defenses
in this matter, Defendants produced Employee Handbook revisions 2014-2018 and single versions
of a number of other policies. Additionally, despite Defendants’ May 1, 2019 letter stating that
Defendants would provide an affidavit that Defendants have no further responsive documents,
Defendants, as of the date of this motion, have provided no such affidavit. If Defendants’ position
is that they have no further responsive documents, an affidavit of an officer of Alden State Bank
with knowledge must verify so. See Memorandum of Law at 16-17.

        Additionally, Defendants failed to produce the actual policies concerning employee
benefits, which are necessary to evaluate the benefits available to Plaintiff and Alden State Bank
employees. These policies include but are not limited to: EAP; Employee Life Insurance;
Supervisors and Officers Life Insurance; HSA; Health Insurance; Pension; 401k; Stock Options;
and Profit Sharing. See Memorandum of Law at 12-13; supra ¶ 12.


                                                 14
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 16
                                                                 15 of
                                                                    of 30
                                                                       29




                                         Request No. 10

        Defendants’ response to Request No. 10 is incomplete. Plaintiff’s request sought training
records regarding Alden State Bank’s entire Board of Directors. However, Defendants produced
only acknowledgments of training signed by Richard Koelbl; John Koelbl; and Steven Woodard.
Training with respect to discrimination, harassment, and retaliation regarding all members of the
Board of Directors is relevant and proportional, given that members of the Board of Directors,
including Mark Reiman and Neil Hourihan, were aware of employees’ complaints of
discrimination, hostile work environment, and/or retaliation and that that both individually-named
discriminator/harasser defendants, Richard D Koelbl (President of the Board) and John Koelbl
(Vice President of the Board) were on the Board of Directors, and the Board of Directors failed to
take appropriate action to address Plaintiff’s and other employees’ complaints of discrimination,
harassment, hostile work environment, and retaliation. See Memorandum of Law at 12-13.
Additionally, despite Defendants’ May 1, 2019 letter stating that Defendants would provide an
affidavit that Defendants have no further responsive documents, Defendants, as of the date of this
motion, have provided no such affidavit. If Defendants’ position is that they have no further
responsive documents, an affidavit of an officer of Alden State Bank with knowledge must verify
so. See Memorandum of Law at 16-17.

                                         Request No. 11

       Defendants have no objection to this request but claim that they have produced documents
with their Initial Disclosures. Although Defendants provided the Everest National Bank policy
covering Alden State Bank, they have not indicated whether any defendant has excess insurance
coverage or whether the individual defendants have separate insurance coverage, such as umbrella
insurance, that could provide indemnification for Plaintiff’s claims. See Memorandum of Law at
14.

                                         Request No. 12

        Request No. 12 sought documents Defendants identified in response to Plaintiff’s First Set
of Interrogatories. Defendants’ response to Request No. 12 is wholly nonresponsive.
Defendants’ objection regarding Plaintiff exceeding the permitted 25 interrogatories is incorrect,
given that each subpart is only a logical and necessary component to the primary question. Thus,
insofar as Defendants have refused production on this ground, Plaintiff seeks that any withheld
documents be produced. Plaintiff also objects to Defendants’ response that “all information
sought has been set forth elsewhere in this document, in response to specific demands,” given that
this response wholly fails to direct Plaintiff as to what demands and/or documents Defendants are
alleging are responsive to Request No. 12, as required under the rules. See Memorandum of Law
at 15.



                                         Request No. 14



                                               15
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 17
                                                                 16 of
                                                                    of 30
                                                                       29



        Plaintiff’s Request No. 14 mistakenly requested documents that Defendants provided to
the EEOC concerning her own charge of discrimination. In Plaintiff’s good faith letter, Plaintiff
notified Defendants that Plaintiff intended Request No. 14 to seek documents related to Carolyn
Sue Aldinger’s charge of discrimination. Insofar as Defendants have provided some documents
that Alden State Bank submitted to the EEOC concerning Carolyn Sue Aldinger’s charge of
discrimination, Defendants’ response is incomplete, because Defendants have referenced but
failed to produce a “memorandum . . . that was found following Ms. Aldinger’s termination,”
which Defendants allege was on Plaintiff’s Iron Key Thumb Drive and contained confidential
information. Although a copy of this memorandum was Exhibit O to the EEOC, Defendants’
production does not contain this relevant and material memorandum.

                                          Request No. 15

       Defendants’ response to Request No. 15 is incomplete and must be supplemented.
Specifically, Defendants’ response references Exhibit K, which is incomplete, because Defendants
have referenced but failed to produce a “memorandum . . . that was found following Ms. Aldinger’s
termination,” which Defendants’ allege was on Carolyn Sue Aldinger’s Iron Key Thumb Drive
and contained confidential information. Although a copy of this memorandum was Defendants’
Exhibit O to the EEOC with respect to Carolyn Sue Aldinger, Defendants’ production does not
contain this relevant and material memorandum. See supra ¶ 12.

                                          Request No. 16

        In Request No. 16, Plaintiff sought Alden State Bank’s organizational charts from January
1, 1995, i.e., the time period when Richard Koelbl and John Koelbl held executive decision-making
management positions at Alden State Bank. Defendants have provided only one undated
organizational chart in response to the demand. However, additional responsive organizational
charts exist. See Aldinger Aff. ¶ 18 (Exhibit K). These charts are relevant to determine company
hierarchy and reporting order, including but not limited to who, or which positions, would have
been responsible for the reporting and investigation into Plaintiff’s and other employees’
complaints of discrimination, harassment, and retaliation. See Memorandum of Law at 12-13. If
Defendants’ position is that they have no responsive documents, an affidavit of an officer of Alden
State Bank with knowledge must verify that there are no such documents responsive to this demand
in Defendants’ possession. See Memorandum of Law at 16-17.

                                          Request No. 17

        Defendants have no objection to this request and claim that they have provided responsive
documents. However, in response to this request, Defendants produced only the Wage & Salary
Administration Program dated January 1, 2007. Defendants’ response is improper, as it
references over 200 pages but fails to specify which portions are responsive to this request. See
FED. R. CIV. P. 34. Additionally, Defendants have not provided any: job postings, applications,
resumes, interview schedules and notes, assessments of each applicant, selection criteria for
interviews and hiring for each position, notifications of interview, selection and/or rejection for
each position, interview notes, and the identity of any individual who held the position at any time
and payroll records reflecting the salaries compensation and benefits paid to the individuals who


                                                16
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 18
                                                                 17 of
                                                                    of 30
                                                                       29



held these positions. These documents are relevant to Plaintiff’s claims of harassment, hostile
work environment, discrimination and retaliation, including but not limited to her allegation that
Defendants retaliated against Plaintiff for her complaints of harassment, hostile work environment,
and discrimination and that Plaintiff did not seek certain career advancements because the
positions would have involved working more closely with the named defendant
harassers/discriminators, Richard D. Koelbl and John Koelbl. These documents are also relevant
as they will provide evidence that Defendants discriminated against female executive officers in
the terms and conditions of their employment, i.e., compensation and benefits. If Defendants’
position is that they have no further responsive documents, an affidavit of an officer of Alden State
Bank with knowledge must verify so. See Memorandum of Law at 16-17.

                                       Request Nos. 18 & 19

        Request Nos. 18 and 19 sought documents related to Defendants’ investigation(s)
concerning employees’ complaints, claims, and/or allegations of discrimination, hostile work
environment, and/or retaliation. It is well established that a plaintiff alleging discrimination,
harassment, and/or retaliation is entitled to the employer’s documents related to other complaints
of discrimination, harassment, and retaliation.           And these documents are relevant to
discriminatory motive and intent and to the overall hostile work environment at Alden State Bank.
See Memorandum of law at 9-12. Defendants have no legitimate basis to refuse production of
these documents and have waived both attorney-client and work product privileges in raising the
Faragher/Ellerth affirmative defense (see Dkt. 9 ¶ 44). See Memorandum of Law at 5-7. With
respect to Request No. 18, although the Neubauer Affidavit states that Defendants have no
responsive documents, Plaintiff knows and can demonstrate that such documents exist. See supra
¶¶ 14-29; Osucha Aff.; Aldinger Aff. (Exhibit K). With respect to Request No. 19, despite
Defendants’ May 1, 2019 letter stating that Defendants would provide an affidavit that Defendants
have no further responsive documents, Defendants, as of the date of this motion, have provided no
such affidavit. If, even after resolution of the parties’ discovery disputes, Defendants’ position is
that no documents related to its investigation exist, Plaintiff will require an affidavit from both
Hodgson Russ, LLP, and Alden State Bank stating whether documents were created during the
investigation and, if they were, when and under what circumstances those documents were
destroyed. See supra ¶¶ 12, 13, 14-29.

                                          Request No. 20

       In response to Request No. 20, which sought documents related to Defendants’ affirmative
defenses, Defendants responded only that responsive documents “will be provided in a timely
fashion before the completion of discovery, if said documents have not already been produced.”
Defendants are required to produce documents, not give some vague and conclusory platitude that
they will, at some indeterminate time in the future, produce documents. To the extent that
Defendants claim they have produced responsive documents, Defendants have improperly failed
to specify which documents that they have produced are responsive to this request. See
Memorandum of Law at 15.

                                          Request No. 21



                                                 17
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 19
                                                                 18 of
                                                                    of 30
                                                                       29



        Request No. 21 sought any and all communications between defendants Richard D. Koelbl
and John Koelbl relating directly and/or indirectly to Plaintiff complaining to Defendants about
Plaintiff’s treatment at work, including any text messages, emails, or other communications.
Defendants’ response is improper, as it references Exhibit J in its entirety but fails to specify which
portions are responsive to this request. See FED. R. CIV. P. 34. Additionally, Defendants have
not produced a single responsive communication between defendants Richard D. Koelbl and John
Koelbl using personal communication methods. Defendants must produce all responsive text
messages, emails, or other communications by and/or between the individually named defendants,
Richard D. Koelbl and John Koelbl, using their personal emails, messaging services, and/or
communication hardware, inclusive of communications related to outside counsel’s investigation,
given that Plaintiff is entitled to production of Hodgson Russ, LLP,’s full investigation file,
including any attorney notes, memoranda, communications, recommendations, etc. See
Memorandum of Law at 9-12. Despite Defendants’ May 1, 2019 letter stating that Defendants
would provide an affidavit that Defendants have no further responsive documents, Defendants, as
of the date of this motion, have provided no such affidavit. If Defendants’ position is that they
have no responsive documents, an affidavit of an officer of Alden State Bank with knowledge,
Richard D. Koelbl, and John Koelbl must all verify that there are no documents responsive to these
requests in Defendants’ possession or the possession of Hodgson Russ, LLP, or any entity that
may have conducted an investigation. See Memorandum of Law at 16-17; supra ¶¶ 14-29.

                                           Request No. 22

        Request No. 22 sought documents showing communications, including emails and text
messages involving the individual defendants, Richard D. Koelbl and John Koelbl, that involve
seeking contact with an Alden State Bank female employee not concerning Alden State Bank
Business or seeking contact outside of Alden State Bank Business Hours. The documents that
Defendants reference (Exhibit G) are wholly unresponsive to Request No. 22. First, Defendants’
response is improper, as it references Exhibit G in its entirety but fails to specify which portions
are responsive to this request. Additionally, documents contained within Exhibit G are not
responsive to this request, given that Defendants have not produced any emails or other
communications concerning Richard D. Koelbl and/or John Koelbl’s contacts and/or
communications regarding and/or involving Alden State Bank female employees or a single text
message. It is very unlikely that Defendants would not have documents responsive to this request.
See Memorandum of Law at 9-12; supra ¶¶ 12, 13, 14-29. Additionally, although the Neubauer
Affidavit states that Defendants have no responsive documents, this is insufficient, as Hilde
Neubauer lacks personal knowledge of responsive material held personally by the individually-
named defendants, Richard D. Koelbl and John Koelbl. If Defendants’ position is that they have
no responsive documents, both Richard D. Koelbl and John Koelbl must verify in affidavits that
there are no materials responsive to this request in their possession. See Memorandum of Law at
16-17.




                                           Request No. 23



                                                  18
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 20
                                                                 19 of
                                                                    of 30
                                                                       29



        Request No. 23 sought copies of all emails between Defendants, themselves, and/or,
agents, servants, or employees of Alden State Bank regarding Plaintiff or events related to the
instant lawsuit. In response, however, Defendants reference documents wholly not responsive to
this request. With respect to Request No. 23, Defendants must produce all emails between agents,
servants, or employees concerning Plaintiff or the events of this instant lawsuit. The emails that
Defendants produced (Exhibit G), contain absolutely no reference to Plaintiff, her employment, or
her complaints. Given the allegations in this matter, it is very unlikely that other emails, including
emails to, from by, and/or between, Richard D. Koelbl, John Koelbl, Steven Woodard, Hilde
Neubauer, and outside counsel, including Hodgson Russ, LLP, would not have discussed Plaintiff
and her complaints. Defendants also failed to produce any documents concerning Defendants’
investigation into Plaintiff’s and other employees’ complaints.               See supra ¶¶ 14-29.
Additionally, although the Neubauer Affidavit states that Defendants have no responsive
documents, this is insufficient, as Hilde Neubauer lacks personal knowledge of responsive material
held personally by the individually-named defendants, Richard D. Koelbl and John Koelbl. If
Defendants’ position is that they have no responsive documents, both Richard D. Koelbl and John
Koelbl must verify in affidavits that there are no materials responsive to this request in their
possession. See Memorandum of Law at 16-17.

                                       Request No. 24 & 25

        Although the Neubauer Affidavit states that Defendants have no documents responsive to
Request Nos. 24 and 25, which were for employee calendars, notebooks, planners, journals, and/or
diaries, Alden State Bank is, in fact, in possession of documents responsive to Request Nos. 24
and 25. Specifically, Defendants are in possession of Carolyn Sue Aldinger’s calendars, which
she kept in a box under her desk and on the top shelf of her office closet. Additionally, other
individuals listed in Request Nos. 24 and 25 also kept calendars, notebooks, planners, journals,
and/or diaries. See Aldinger Aff. ¶ 20 (Exhibit K). Defendants are also in possession of these
documents with respect to tellers and head tellers. See Osucha Aff. ¶ 21; supra ¶¶ 13, 14-29.

                                          Request No. 26

        With respect to Request No. 26, after reviewing Defendants’ responsive production,
Plaintiff has determined that it is substantially incomplete. For example, the documents do not
contain performance reviews and/or assessments, recommendations for raises and promotions,
approvals for raises and promotions. Additionally, Defendants produced Plaintiff’s W-2s for only
2015-2017, despite Plaintiff’s request seeking documents related to her entire employment. See
Memorandum of Law at 14. Despite Defendants’ May 1, 2019 letter stating that Defendants
would provide an affidavit that Defendants have no further responsive documents, Defendants, as
of the date of this motion, have provided no such affidavit. If Defendants’ position is that they
have no further responsive documents, an affidavit of an officer of Alden State Bank with
knowledge must verify so. See Memorandum of Law at 16-17; supra ¶¶ 14-29.



                                          Request No. 27



                                                 19
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 21
                                                                 20 of
                                                                    of 30
                                                                       29



       With respect to Request No. 27, Alden State Bank schematic drawings and the layout of
Alden State Bank’s locations are relevant, material, and discoverable under FED. R. CIV. P. 26
because they go directly to prove Plaintiff’s specific allegations of harassment and hostile work
environment by providing evidence of where within and outside of the facility the sexually
offensive conduct occurred and to show the location of the individual defendants’ offices. See
supra ¶ 12.

                                       Request No. 28 & 29

        Request Nos. 28 and 29 sought documents related to Alden State Bank’s security camera
system, including the field of view of the cameras as well as the retention and archiving policy
regarding camera recordings. This information is relevant and proportional to the needs of this
case because the information will allow Plaintiff to determine whether Defendants’ cameras
recorded instances of harassment, hostile work environment, and discrimination and how to access
relevant recordings. Additionally, responsive documents will provide evidence of how, in the
ordinary course of business, Alden State Bank stores or archives video recordings so that Plaintiff
can identify recordings relevant to her claims and to determine whether Alden State Bank complied
with its obligation to preserve relevant evidence in this matter. See supra ¶ 12.

                                          Request No. 30

       Request No. 30 sought all documents and communications related to the construction
and/or renovation of each location of Alden State Bank. These documents are relevant and
proportional to the needs of this case because they go to Defendants’ discriminatory actions,
motive, and intent, including by not limited to providing shower facilities for male but not female
employees. See supra ¶ 12.

                                          Request No. 31

       With respect to Request No. 31, the Affirmative Action Plan and all yearly
acknowledgements are relevant, material, and discoverable under FED. R. CIV. P. 26, because these
documents will reflect whether/how and to what extent Defendants had appropriate policies and
provided appropriate training concerning discrimination, harassment, and retaliation. See
Memorandum of Law at 12-13. Defendants, however, have produced only the Affirmative Action
Plan for years 2009-2010 and 2011-2019 without yearly acknowledgements. See supra ¶ 12.

                                          Request No. 32

        With respect to Request No. 32, Defendants’ response is incomplete. Defendants have
provided only Employee Handbook revisions from 2014-2018, despite Plaintiff’s demand seeking
all handbooks, revisions, amendments, etc. from January 1, 1995 to the conclusion of the action.
These other handbook versions are relevant and discoverable under FED. R. CIV. P. 26 to show
policies and trainings related to wages and benefits as well and illegal discrimination, hostile work
environment, and retaliation. These handbooks are also relevant to determine the policies of
Alden State Bank while Richard D. Koelbl and John Koelbl were in executive decision-making
management positions. See Memorandum of Law at 12-13. Despite Defendants’ May 1, 2019


                                                 20
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 22
                                                                 21 of
                                                                    of 30
                                                                       29



letter stating that Defendants would provide an affidavit that Defendants have no further
responsive documents, Defendants, as of the date of this motion, have provided no such affidavit.
If Defendants’ position is that they have no further responsive documents, an affidavit of an officer
of Alden State Bank with knowledge must verify so. See Memorandum of Law at 16-17.

                                          Request No. 33

       Defendants do not object to this request and, while Defendants claim to have produced
responsive documents, they have not. The Wage & Salary Administration Program (Exhibit L)
does not address proposed changes in employees’ hourly rates and salaries, who proposed the
changes, or who approved the changes. Defendants have produced none of these documents.
The documents are relevant to Plaintiff’s retaliation claim that she received a reduced annual raise
after making complaints of discrimination, harassment, and hostile work environment and must be
produced. Thus, the Neubauer Affidavit is incorrect in stating that Defendants have no further
documents responsive to Request No. 33.

                                          Request No. 34

       Request No. 34 sought all documents related to Alden State Bank’s determination of
compensation with respect to executive officers. The timeframe is appropriate as it is the period
during which Plaintiff has worked for Alden State Bank. Additionally, these documents are
relevant and discoverable under FED. R. CIV. P. 26 because they will go to show Defendants’
discriminatory and retaliatory actions, motive, and animus toward females and those employees
who made complaints of illegal discrimination, retaliation, and hostile work environment. See
supra ¶ 12.

                                          Request No. 35

        Request No. 35 sought specific documents related to the Board of Directors as well as its
Compensation and Audit Committees. The timeframe is appropriate as it is the period that
Plaintiff has been employed at Alden State Bank. These documents are relevant and discoverable
under FED. R. CIV. P. 26 because Plaintiff is entitled to discovery of the agendas, attendance
records, training records, notes, minutes, and resolutions requested to demonstrate what, if any,
action the Board of Directors took relative to her and others’ complaints of discrimination,
harassment, hostile work environment, and retaliation. The requested documents will further
show whether Alden State Bank provided training to the Board of Directors. See supra ¶¶ 12, 13.

                                          Request No. 36

         Request No. 36 sought records related to Whistle Blower Incidents/Complaints, and
Defendants have disclosed limited documents. Despite Defendants’ May 1, 2019 letter stating
that Defendants would provide an affidavit that Defendants have no further responsive documents,
Defendants, as of the date of this motion, have provided no such affidavit. If Defendants’ position
is that they have no documents related to other or additional Whistle Blower Complaints/Incidents,
an affidavit of an officer of Alden State Bank with knowledge must verify that there are no
documents responsive to this demand in Defendants’ possession or the possession of Hodgson


                                                 21
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 23
                                                                 22 of
                                                                    of 30
                                                                       29



Russ, LLP, or any entity that conducted an investigation. See Memorandum of Law at 16-17;
supra ¶¶ 12, 14-29.

                                         Request No. 37

        Request No. 37 sought documents demonstrating what individuals or entities own stock or
other interests in Alden State Bank. These documents are relevant and discoverable under FED.
R. CIV. P. 26 because they relate directly to another female employee’s allegation of retaliation,
who claimed that she was denied the opportunity to purchase additional stock after her complaints
of discrimination and retaliation. With respect to scope, the scope of this demand is limited to
from January 1, 1995 to the conclusion of this action, when the individual defendants became
executive level decision-makers. See supra ¶¶ 12, 13.

                         Request Nos. 38, 39, 40, 41, 42, 43, 44, 45, 46

        Plaintiff’s Requests Nos. 38, 39, 40, 41, 42, 43, 44, 45, and 46 each sought documents
necessary to show the monetary value of Plaintiff’s employment and employee benefits, which are
necessary to prove Plaintiff’s damages. These records relate to: health insurance (38-39); life
insurance (40); 401k (41); health savings account (42); Employee Assistance Program (43); free
checking (44); continuing education (45); and disability insurance benefits (46). All of these
benefits documents are discoverable. See Memorandum of Law at 14; supra ¶¶ 12, 13. With
respect to Request No. 43 regarding the Employee Assistance Program, although Defendants have
produced some documents concerning the program, itself, Defendants have produced no
documents concerning the monetary value of this employee benefit.

                                         Request No. 47

         Request No. 47 sought only retainer and scope of work agreements regarding any time that
Defendants used outside counsel to conduct an investigation into complaints of discrimination,
retaliation, and/or hostile work environment. It is well established that such documents are not
protected by attorney-client privilege. See Memorandum of Law at 5-7. These documents are
relevant and discoverable under FED. R. CIV. P. 26 in order to determine whether and to what extent
Hodgson Russ, LLP, or any other law firm or entity acted in a fact-gathering, rather than advisory
capacity. These documents will be relevant to determine what entity retained Hodgson Russ,
LLP, or any other law firm and the scope and nature of the engagement. In other words, these
documents are discoverable because they go to the core issue of Defendants’ investigation into
complaints of discrimination, retaliation, and hostile work environment. Defendants’ response
that “Defendants were advised that Hodgson Russ, LLP, does not have any documentation of its
investigation of complaints relating to discrimination/harassment by employees of the bank” is not
sufficient. Law firms are required to have and maintain retainer agreements and files. If
Defendants’ position is that they have no responsive documents, an affidavit of an officer of Alden
State Bank with knowledge and from Hodgson Russ, LLP, must verify that there are no documents
responsive to this demand in Defendants’ possession or the possession of Hodgson Russ, LLP, or
any entity that conducted an investigation. See Memorandum of Law at 16-17; supra ¶¶ 14-29.

                                         Request No. 48


                                                22
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 24
                                                                 23 of
                                                                    of 30
                                                                       29




         Request No, 48 sought all documents of or concerning whether any defendant, either
individually, through Alden State Bank, or through any third party or other agent has ever made
any payment to any individual, individuals, or group in order to resolve and/or settle any
allegations, claims, lawsuits, and/or proceedings regarding discrimination, harassment, and/or
retaliation. Although the Neubauer Affidavit states that Defendants have no responsive
documents, this is insufficient, as Hilde Neubauer lacks personal knowledge of responsive material
held personally by the individually-named defendants, Richard D. Koelbl and John Koelbl. If
Defendants’ position is that they have no responsive documents, both Richard D. Koelbl and John
Koelbl must verify in affidavits that there are no materials responsive to this request in their
possession. See Memorandum of Law at 16-17; supra ¶¶ 12, 14-29.

                                          Request No. 49

       In Request No. 49, the requested documents are relevant to the allegations here, which
contend specifically that named defendants Richard Koelbl and John Koelbl made predatory
advances toward subordinate Alden State Bank female employees, including Plaintiff. Thus, the
documents requested are relevant as proof that Richard Koelbl and John Koelbl engaged in this
conduct. Additionally, Plaintiff notes that, although Defendants may not possess physical paper
bank/credit card statements reflecting these activities, any responsive statements within any of the
Defendants’ possession and control and must be produced, including electronically available
materials. Although the Neubauer Affidavit states that Defendants have no responsive
documents, this is insufficient, as Hilde Neubauer lacks personal knowledge of responsive material
held personally by the individually-named defendants, Richard D. Koelbl and John Koelbl. If
Defendants’ position is that they have no responsive documents, both Richard D. Koelbl and John
Koelbl must verify in affidavits that there are no materials responsive to this request in their
possession. See Memorandum of Law at 16-17; supra ¶ 12.

                                          Request No. 50

        Request No. 50 sought documents relative to defendant Richard D. Koelbl’s divorce. This
request is not overreaching or irrelevant as the requested documents are relevant to the allegations
here, which contend specifically that named defendant Richard D. Koelbl made predatory
advances toward subordinate Alden State Bank employees, including Plaintiff. Thus, the
documents requested are relevant as proof that Richard Koelbl engaged in this conduct, given that
Richard D. Koelbl’s divorce was connected with his sexual relationship with a subordinate Alden
State Bank employee. Additionally, Plaintiff notes that, although Defendants may not possess
physical documents, any responsive documents are within Richard Koelbl’s possession and control
and must be produced. Moreover, many of these documents will be publically filed documents
in the divorce litigation. Although the Neubauer Affidavit states that Defendants have no
responsive documents, this is insufficient, as Hilde Neubauer lacks personal knowledge of
responsive material held personally by the individually-named defendant, Richard D. Koelbl. If
Defendants’ position is that they have no responsive documents, Richard D. Koelbl must verify in
an affidavit that there are no materials responsive to this request in his possession. See
Memorandum of Law at 16-17; supra ¶¶ 12, 13.



                                                23
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 25
                                                                 24 of
                                                                    of 30
                                                                       29



                                          Request No. 51

         With respect to Request No. 51, Defendants state no objection but produced only limited
documents related to the Alden State Bank Board of Directors, none of which demonstrate the
qualifications needed to be a member of the Board of Directors or documents reflecting
consideration of potential board members. Despite Defendants’ May 1, 2019 letter stating that
Defendants would provide an affidavit that Defendants have no further responsive documents,
Defendants, as of the date of this motion, have provided no such affidavit. If Defendants’ position
is that they have no further responsive documents, an affidavit of an officer of Alden State Bank
with knowledge must verify so. See Memorandum of Law at 16-17.

                                          Request No. 52

         Request No. 52 was directed to obtaining documents relevant to allegations in Paragraph
34 of the Complaint, namely that defendant John Koelbl engaged in making sexually offensive
suggestions and comments to Plaintiff in front of a witness, and, after recognizing that he had done
so, left work to purchase a bag of sponge candy for Plaintiff and the witness, which he then brought
to the witness. The documents requested will confirm such conduct. Additionally, Plaintiff
notes that, although Defendants may not possess physical paper bank/credit card statements or
receipts reflecting these activities, any responsive statements within any of the Defendants’
possession and control and must be produced. If Defendants’ position is that they have no
responsive documents, affidavits of John Koelbl as well as an officer of Alden State Bank with
knowledge must verify that there are no such documents responsive to this demand in Defendants’
possession or the possession of Hodgson Russ, LLP, or any entity that conducted an investigation.
See Memorandum of Law at 16-17; supra ¶¶ 12, 14-29.

                                       Request No. 53 & 54

         Request Nos. 53 and 54 sought documents related to dinners involving Richard D. Koelbl,
John Koelbl, and Alden State Bank employees. It is very unlikely that Defendants would not be
in possession of records reflecting these events, including but not limited to lists of attendees,
invoices, receipts, expense requests and approvals, etc. Additionally, Plaintiff notes that,
although Defendants may not possess physical paper bank/credit card statements reflecting these
activities, any responsive statements within any of the Defendants’ possession and control and
must be produced. Although the Neubauer Affidavit states that Defendants have no responsive
documents, this is insufficient, as Hilde Neubauer lacks personal knowledge of responsive material
held personally by the individually-named defendants, Richard D. Koelbl and John Koelbl. If
Defendants’ position is that they have no responsive documents, both Richard D. Koelbl and John
Koelbl must verify in affidavits that there are no materials responsive to this request in their
possession. See Memorandum of Law at 16-17.


                                       Request Nos. 55-89

      With respect to Request Nos. 55-89, Plaintiff sought production of documents relative to
her own and other employees’ specific allegations of hostile work environment, discrimination,


                                                24
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 26
                                                                 25 of
                                                                    of 30
                                                                       29



and/or retaliation. Each of these requests seek relevant documents proportional to the needs of
this case, given that the requests seek documents related to complaints and conduct specifically
alleged in the Complaint. See Memorandum of Law at 9-12. Although the Neubauer Affidavit
states that Defendants have no documents responsive to these requests, this is not accurate. As
noted above, Defendants, at the very least, have documents created during its investigation related
to Plaintiff’s and other employees’ complaints of discrimination, harassment, hostile work
environment, and retaliation, which refuses to produce without basis in this litigation. See supra
¶¶ 14-29.

   Defendants have Failed to Respond Fully to the Plaintiff’s First Set of Interrogatories

         31.   Defendants must also provide complete responses to Plaintiff’s First Set of

Interrogatories. In failing to respond or respond fully to Plaintiff’s First Set of Interrogatories,

Defendants repeatedly refused to answer subparts necessarily related to the primary question or

referred Plaintiff to hundreds of pages in lieu of providing an actual response, and many of those

pages were non-responsive and/or failed to completely respond to the Interrogatory.

         32.   First, with respect to Interrogatories 1, 3, 4, 8, and 11, Defendants failed to respond

fully to these Interrogatories, including each subpart. With respect to these Interrogatories,

contrary to Defendants’ position, Plaintiff’s First Set of Interrogatories to Defendants did not

exceed the 25 Interrogatories provided for under FED. R. CIV. P. 33(a)(1). This is because each

subpart to the Interrogatories is not a discrete interrogatory and is, instead, necessarily related to

and subsumed by the primary question.          A subpart is discrete and regarded as a separate

interrogatory only when it is logically or factually independent of the question posed by the basic

interrogatory. The better view is that subparts be counted as part of one interrogatory if they are

logically and necessarily related to the primary question.        For example, the Federal Rules

Advisory Committee wrote that a question asking about communications of a particular type

should be treated as a single interrogatory even though it requests that the time, place, person’s

present, and contents be stated separately for each communication. See Memorandum of Law at

17-18.


                                                 25
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 27
                                                                 26 of
                                                                    of 30
                                                                       29



       With this background:

      Interrogatory 1 sought details about Plaintiff’s employment with Alden State Bank, and
       each subpart concerned a specific and related employment detail.

      Interrogatory 3 sought responses to a question concerning other complaints of
       discrimination, harassment, retaliation, and/or hostile work environment during the period
       that Richard Koelbl and John Koelbl were executive officers, and each subpart concerned
       aspects of those complaints.

      Interrogatory 4 sought identifying and employment information, and each subpart simply
       specified the relevant individuals and the identifying information sought.

      Interrogatory 8 sought descriptions of Alden State Bank policies, and each subpart simply
       specified those policies included in Interrogatory 8.

      Interrogatory 11 sought the bases for Defendants’ affirmative defenses, which is a type of
       Interrogatory that courts routinely order a party to respond to. See Memorandum of Law
       at 19.

       Thus, Defendants’ refusal to fully respond to these Interrogatories is without basis.

       33.     Additionally, with respect to Interrogatories 1, 2, 3, 4, 5, 6, 8, and 10, Defendants

failed to specify which documents within the hundreds of pages they reference in response they

contend are responsive to the Interrogatory. This is required under FED. R. CIV. P. 33(d)(1), which

provides that a party must “specify[] the records that must be reviewed, in sufficient detail to

enable the interrogating party to locate and identify them as readily as the responding party could.”

However, rather than providing any detail whatsoever, Defendants, in lieu of responding to these

Interrogatories, referenced hundreds of pages of production, the majority of which were not

responsive to the question posed. For example, in response to Interrogatory 1, Defendants

referenced 395 pages; in response to Interrogatory 2, Defendants referenced 189 pages; in response

to Interrogatory 3, Defendants referenced 149 pages; in response to Interrogatory 4, Defendants

referenced 954 pages; in response to Interrogatory 5, Defendants referenced 232 pages; in response

to Interrogatory 6, Defendants referenced 395 pages; in response to Interrogatory 8, Defendants


                                                 26
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 28
                                                                 27 of
                                                                    of 30
                                                                       29



referenced 712 pages; and in response to Interrogatory 10, Defendants referenced 189 pages.

       34.     After reviewing Defendants’ Responses to Plaintiff’s First Set of Interrogatories

Directed to Defendants and the documents referenced therein, Plaintiff concluded that Defendants

have failed to respond fully. Specifically:

                                          Interrogatory 1

        The documents that Defendants reference in response to Interrogatory 1 are not responsive
to the question posed, insofar as the documents do not indicate what job classifications Plaintiff
was considered and/or applied for during her employment, matters clearly relevant to both claims
and defenses in this matter. See FED. R. CIV. P. 33(a)(2); FED. R. CIV. P. 26(b); Memorandum of
Law at 19.

                                          Interrogatory 2

        Rather than answering Interrogatory 2, Defendants only provided some identifying
information regarding Sylvia Sweet, Patricia Aldridge, and Colleen Pautler. First, Defendants’
response is incomplete, as it referenced only Plaintiff’s immediate supervisors, rather than also
including, for example, Richard Koelbl and otherswho had authority to control aspects of
Plaintiff’s employment. Furthermore, the documents that Defendants reference in response to
Interrogatory 2 are not responsive to the question posed, insofar as the documents do not contain
any indication whether any supervisor made oral complaints concerning Plaintiff’s performance
as an employee. Thus, Defendants must respond to Interrogatory 2, as it seeks information
concerning Plaintiff’s employment, which is relevant to both claims and defenses in this matter,
as the matter involves Plaintiff’s allegations that she suffered illegal discrimination, hostile work
environment, and retaliation while working for Alden State Bank. See FED. R. CIV. P. 33(a)(2);
FED. R. CIV. P. 26(b).

                                          Interrogatory 3

        With respect to Interrogatory 3, Plaintiff is entitled to discovery of complaints of
discrimination, harassment, retaliation, and/or hostile work environment. Furthermore, the
documents that Defendants reference in response to Interrogatory 3 are not responsive to the
question posed, insofar as the documents do not reference known complaints made by other
employees, including but not limited to Ashley Osucha, Kaitlyn Chadbourne, Jaimie Hey, Danielle
Wagner, Carolyn Sue Aldinger, and others, or answer whether there was any discipline imposed
as a result of these complaints, including any discipline issued to Richard Koelbl and/or John
Koelbl. Additionally, with respect Julie Osucha’s sexual harassment complaint made in 2004,
Defendants referenced this complaint only “upon information and belief.” “Upon information
and belief” is legally insufficient to demonstrate that Defendants made a reasonable inquiry and
diligent search to determine whether Defendants or their agents, servants, or employees had
responsive documents. Thus, Defendants failed to fully respond to Interrogatory 3 regarding this
complaint. See Memorandum of Law at 20.


                                                 27
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 29
                                                                 28 of
                                                                    of 30
                                                                       29




                                          Interrogatory 4

        Rather than answering Interrogatory 4, Defendants provided personnel files of only six of
the 29 relevant employees/witnesses. Moreover, even with respect to the six employees for whom
Defendants did produce documents, these documents fail to respond to Interrogatory 4 insofar as
the records contain no training records, performance evaluations, performance improvement plans,
performance notations, discipline records, W-2s, Form 1099s, and documents related to bonuses,
pensions, 401(k), special bonus, and special pension. With respect to the employees for whom
Defendants provided no response, Defendants must respond to Interrogatory 4, as it seeks
information concerning employees relevant to claims and defenses in this matter and are, therefore,
proper subjects of an interrogatory. See FED. R. CIV. P. 33(a)(2); FED. R. CIV. P. 26(b);
Memorandum of Law at 21.
                                           Interrogatory 5

        The documents that Defendants reference in response to Interrogatory 5 are not responsive
to the question posed, insofar the response acknowledges the existence of but fails to describe and
has not produced the following policies: Employee Guide to Information Security; Fair Lending
and Non-Discrimination Policy; Fair Lending and New York State Executive Law; New York
State Family Medical Leave Act; Internet Access Policy; Witness and Victims of Crime Leave
Policy; and Anti-Harassment Policy and Complaint Procedure. Defendants must respond to
Interrogatory 5, as it seeks information concerning Defendants’ policies and procedures relevant
to claims and defenses in this matter and, therefore, is the proper subject of an interrogatory. See
FED. R. CIV. P. 33(a)(2); FED. R. CIV. P. 26(b); Memorandum of Law at 21.

                                          Interrogatory 6

        The documents that Defendants reference in response to Interrogatory 6 are not responsive
to the question posed, insofar they provide no information concerning who participated in the
decisions concerning Plaintiff’s compensation and raises; the documents created in connection
with her compensation and raises; and the dates that Defendants made decisions with respect to
Plaintiff’s compensation and raises. Defendants must respond to Interrogatory 6, as it seeks
information concerning Defendants’ decisions with respect to Plaintiff’s compensation and raises,
which are integral to the claims and defenses in this matter and, thus, the proper subject of an
interrogatory, and are clearly relevant, as the matter involves Plaintiff’s allegations that she
suffered illegal discrimination and retaliation relative to her compensation and career advancement
because of her complaints of harassment, hostile work environment, and discrimination while
working for Alden State Bank. See FED. R. CIV. P. 33(a)(2); FED. R. CIV. P. 26(b).

                                          Interrogatory 7

        With respect to Interrogatory 7, Plaintiff sought responses to a question about identities of
witnesses. Defendants stated no objection but provided an incomplete response. For example,
Defendants are aware, at the very least, that Emina Poricanin, Ashley Osucha, Jaimie Hey, and
Elizabeth McPhail are witnesses in this matter but have failed to list them in response to
Interrogatory 7; therefore, Defendants’ response is incomplete. Additionally, Defendants have


                                                 28
    Case
    Case 1:17-cv-01026-LJV-HBS
         1:17-cv-01026-LJV-HBS Document
                               Document 45-2
                                        29-1 Filed
                                             Filed 02/26/20
                                                   06/11/19 Page
                                                            Page 30
                                                                 29 of
                                                                    of 30
                                                                       29



improperly withheld phone numbers and addresses of the witnesses that it did identify, which will
be necessary to issue subpoenas or to seek discovery of phone and text messaging records. With
respect to the very limited witnesses that Defendants did identify, Defendants failed to specify the
subject matter that each witness has information regarding, as required under FED. R. CIV. P.
26(a)(1)(A)(i).

                                          Interrogatory 8

        The documents that Defendants reference in response to Interrogatory 8 are not responsive
to the question posed, insofar they contain no information or documentation concerning multiple
policies. Defendants must respond to Interrogatory 8, as it seeks information concerning
Defendants’ policies and procedures relevant to claims, defenses, and available evidence in this
matter and, therefore, is the proper subject of an interrogatory. See FED. R. CIV. P. 33(a)(2); FED.
R. CIV. P. 26(b); Memorandum of Law at 22.

                                          Interrogatory 10

       Finally, the documents that Defendants reference in response to Interrogatory 10 are not
responsive to the question posed. Thus, Defendants must respond to Interrogatory 10, as it seeks
information concerning Plaintiff’s job performance, which is clearly relevant to both claims and
defenses in this matter. See FED. R. CIV. P. 33(a)(2); FED. R. CIV. P. 26(b); Memorandum of Law
at 23.


       WHEREFORE, Plaintiff respectfully requests that this Court grant an Order compelling

Defendants to respond fully to Plaintiff’s First Request for Production of Documents to Defendants

and to Plaintiff’s First Set of Interrogatories Directed to Defendants.

Dated: Buffalo, New York
       June 11, 2019
                                                      s/Josephine A. Greco
                                                      Josephine A. Greco, Esq.




                                                 29
